                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

  PATRICK A. CARLONE,                                 Case No. 19-CV-2118 (MJD/SER)

                        Plaintiff,

  v.                                               REPORT AND RECOMMENDATION

  CITY OF ST. PAUL and STEVEN
  HENG,

                        Defendants.



       Plaintiff Patrick A. Carlone alleges that he has established adverse possession over

a stretch of land titled to the City of St. Paul. The city now seeks to remove Carlone from

the property; Carlone commenced this action requesting an injunction preventing the

removal. Carlone applied for in forma pauperis (“IFP”) status. See ECF No. 4. That IFP

application is before the Court.

       As an initial matter, it is not entirely clear that Carlone qualifies financially for IFP

status. Carlone’s IFP application attests that he has little by way of assets or income, but

a limited liability company seemingly controlled by Carlone has (by his own admission)

offered St. Paul $1,300 in return for the land at issue. See ECF No. 1-1 at 9. The

company also, according to Carlone, has made improvements to the property and plans to

carry out commercial activity there. This Court suspects that Carlone may have more in

assets available to him than he is revealing on his IFP application. At a minimum,

Carlone has not attempted to explain this apparent discrepancy.

                                               1
       In any event, an IFP application will be denied and an action dismissed when an

IFP applicant has filed a complaint that fails to state a cause of action on which relief

may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii); Atkinson v. Bohn, 91 F.3d 1127, 1128

(8th Cir. 1996) (per curiam); Carter v. Schafer, 273 Fed. App’x 581, 582 (8th Cir. 2008)

(per curiam) (“[C]ontrary to plaintiffs’ arguments on appeal, the provisions of 28 U.S.C.

§ 1915(e) apply to all persons proceeding IFP and are not limited to prisoner suits, and

the provisions allow dismissal without service.”). In reviewing whether a complaint

states a claim on which relief may be granted, this Court must accept as true all of the

factual allegations in the complaint and draw all reasonable inferences in the plaintiff’s

favor. Aten v. Scottsdale Ins. Co., 511 F.3d 818, 820 (8th Cir. 2008). Although the

factual allegations in the complaint need not be detailed, they must be sufficient to “raise

a right to relief above the speculative level . . . .” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007). The complaint must “state a claim to relief that is plausible on its face.”

Id. at 570. In assessing the sufficiency of the complaint, the court may disregard legal

conclusions that are couched as factual allegations. See Ashcroft v. Iqbal, 556 U.S. 662

(2009). Pro se complaints are to be construed liberally, but they still must allege

sufficient facts to support the claims advanced. See Stone v. Harry, 364 F.3d 912, 914

(8th Cir. 2004).

       The jurisdictional basis for this matter is unclear. Carlone alleges that he is

seeking relief pursuant to something called the “Federal Land Grab Act,” which — so far

as this Court can tell — does not actually exist. Apart from his references to this

imaginary statute, Carlone frames this matter as an ordinary property dispute between

                                              2
him and St. Paul (and, for some reason, the attorney representing St. Paul). But state law,

not federal law, governs such property disputes, and this Court lacks original jurisdiction

over issues of state law absent complete diversity of citizenship of the parties, see 28

U.S.C. § 1332(a), which Carlone has not alleged.

       Perhaps the most natural claim available to Carlone arising under federal law is

one that he does not expressly make: that St. Paul’s actions amount to a taking of private

property without compensation. To make such a claim, however, Carlone would have to

present plausible allegations that he actually has a legal interest in the property at issue.

He has not done so. The Minnesota Supreme Court has held flatly that “the rule is that

one cannot acquire adverse title against the sovereign under our statutory scheme.”

Fischer v. City of Sauk Rapids, 325 N.W.2d 816, 818-19 (Minn. 1982). 1 And even if

such adverse possession of government lands were possible, Carlone’s proposed basis for

having come into title of the land — that he has for many decades used the land as a

walkway to the nearby Mississippi River — is remarkably flimsy; such occasional, non-

rivalrous use does not meet the requirement that adverse possession be open, continuous,

actual, hostile, and exclusive. See Heuer v. County of Aitkin, 645 N.W.2d 753, 759

(Minn. 2002) (describing requirements for prescriptive easements).




1
 Fischer left open the possibility of adverse possession “not within the statutory scheme,
but rather . . . under the equitable doctrine of estoppel,” but described such cases as
“rare.” Fischer, 325 N.W.2d 816, 819. The facts as alleged by Carlone, however, even if
proved true, do not match the kinds of unusual circumstances described by the Minnesota
Supreme Court as qualifying for this equitable exception. Id. (citing City of Rochester v.
North Side Corp., 1 N.W.2d 361 (Minn. 1941)).
                                               3
       Carlone has not plausibly alleged that the City of St. Paul is effecting an illegal

taking of what is, by all appearances, its own property. Accordingly, it is recommended

that this matter be dismissed without prejudice. Because there is no likelihood that

Carlone will succeed in this litigation, his motion for an injunction should be denied. See

Newton County Wildlife Ass’n v. U.S. Forest Serv., 113 F.3d 110, 113 (8th Cir. 1997).

                                  RECOMMENDATION

       Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS HEREBY RECOMMENDED THAT:

       1.     This matter be DISMISSED WITHOUT PREJUDICE pursuant to 28

              U.S.C. § 1915(e)(2)(B).

       2.     The application to proceed in forma pauperis of plaintiff Patrick A. Carlone

              [ECF No. 4] be DENIED.

       3.     Carlone’s motion for an injunction [ECF No. 3] be DENIED.


Dated: August 23, 2019                            s/ Steven E. Rau
                                                  Steven E. Rau
                                                  U.S. Magistrate Judge


                                         NOTICE

Filing Objections: This Report and Recommendation is not an order or judgment of the
District Court and is therefore not appealable directly to the Eighth Circuit Court of
Appeals.

Under Local Rule 72.2(b)(1), “a party may file and serve specific written objections to a
magistrate judge’s proposed finding and recommendations within 14 days after being
served a copy” of the Report and Recommendation. A party may respond to those
objections within 14 days after being served a copy of the objections. See Local


                                              4
Rule 72.2(b)(2). All objections and responses must comply with the word or line limits
set forth in Local Rule 72.2(c).




                                           5
